AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Cas·e (Modified)                                                                  Page 1 ofl
                                                                                                                                                      Lj

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                      V.                                         (For Offenses Committed On or After November l, 1987)


                     Juan Manuel Villa-Ayala                                     CaseNumber: 3:19-mj-24091

                                                                                Michael Davi, -
                                                                                Defendant's Attorney
                                                                                                                  FILED
REGISTRATION NO. 89607298
THE DEFENDANT:                                                                                                    OCT O7 2019
 [g]   pleaded guilty to count(s) _l_o_f_C_o_m_,_p_la_i_nt_ _ _ _ _ _ _ _ _ _ _-+c-=-'C~L'=E"R"Kc'U~.S"".~D'-"IS""T"'R~IC"'Te-C><O,cU"'R~T~
 •     was found guilty to count(s)                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                    -••                                                ITV
                                                                                                                                         ~~~I


       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1
 D The defendant has been found not guilty on count( s)
                                                                          --------------~----
 •     Count(s)
                   - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •                                           \/         \ ~:) ()
                                    TIME SERVED                           ;LS\ - - - - - ~___ days
 ISl   Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, October 7, 2019
                                                                             Date of Imposition of Sentence


Received
                    )
                '-·· \..
              -------~-"'
              DUSM
                           \ \i)y,
                           'v ,j c. ,,.        )
                                                                             HitLLa~OCK
                                                                             UNITED STATES MAGISTRATEWDGE



Clerk's Office Copy                                                                                                         3:19-mj-24091
